DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 03/07/2022 are as follows: 
Claims 2-3 are cancelled;
Claims 1, 4-24 are pending and are being examined.

Drawings
The drawings were received on 03/07/2022.  These drawings are not accepted.
The drawings are objected to because the reference numbers of amended Fig. 6 are hand drawn. 37 CFR 1.84(l) states every line, number, and letter must be uniformly thick and well defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s arguments, see page 2, filed 03/07/2022, with respect to specification objections have been fully considered and are persuasive in view of amendments.  The specification objection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 recites “an outlet charging side switch valve arranged in at least one of block or zone outlet pipes and outlets”. Since it states that it is “at least one of” it is unclear if the “and outlets” is included in the “at least one of” or if it is “at least one of block or zone outlet pipes, and a switch valve arranged in the outlet”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “an outlet charging side switch valve arranged in at least one block outlet pipes or zone outlet”.
Claim 1 line 13 recites “wherein each block or zone is coupled directly or through maximum one of the valves to the inlet charging manifold or the outlet charging manifold”.  It is unclear which valves are referenced as there are bypass valves, flow control valves, and outlet charging side switch valves.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “wherein each block or zone is coupled directly or through a maximum of one flow control valves to the inlet charging manifold and one outlet charging side switch valve to the outlet charging manifold”.
Claim 1 line 21 recites “from higher temperature to lower temperature blocks/zones or side”.  The term “side” is not defined and it is not clear as to what “side” is in reference to.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, the limitation has been interpreted as “from higher temperature to lower temperature blocks/zones when charging”.
Claim 4 line 4 recites “a serial flow return pipe”. It is unclear if “a serial flow return pipe” is the same as “serial return line” recited in claim 1 line 11.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “serial return line”.
Claim 5 recites “the heat storage elements”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim will be interpreted as “the solid state heat storage elements”.
Claim 8 recites “by operating the valves to flow heat transfer fluid in serial and/or parallel”.  It is unclear which valves are referenced as there are bypass valves, flow control valves, and outlet charging side switch valves.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “by operating bypass valves, flow control valves and outlet charging side valves to flow heat transfer fluid in serial and/or parallel.”
Claim 8 recites, “providing an in-substance constant HTF discharging outlet temperature combined with a in substance constant HTF mass flow rate”. It is not clear how constant temperature and constant mass flow of the HTF is achieved concurrently.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.
Claim 8 recites, “providing an in substance constant HTF charging  outlet temperature combined with a in substance constant HTF mass flow rate”. It is not clear how constant temperature and constant mass flow of the HTF is achieved concurrently.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.
Claims 4-7, and 17-18 are indefinite as being dependent on indefinite claim 1.  Claims 9-15 are indefinite as being dependent on indefinite claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12-13, 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes et al. (US 20140008033, hereafter Howes).
Regarding claim 8, Howes teaches a method of operating a thermal energy storage (para [001], “invention relates to a system for storing thermal energy”), wherein the TES comprises: at least two blocks or zones (Fig. 1, thermal storage vessels 401, 402, 403, 404) operated with respected to charging and discharging of thermal energy by flowing a heat transfer fluid through the block or zone (Fig. 2a, para [0056], shows system charging with hot gas, Fig. 2h, para [0063], shows system starting to discharge), an inlet charging manifold (Annotated Fig. 1, inlet charging pipe sections), an outlet charging manifold (Annotated Fig. 1, outlet charging manifold), an inlet pipe arranged from the inlet charging manifold to each block or zone (Fig. 1, gas inlet 461) an outlet from each block or zone (Fig. 1, gas outlet 471), and valves (Fig. 1, selective valves 451, 452, 457) and piping (Annotated Fig. 1, serial return line, inlet charging pipe sections, outlet charging manifold) for mass flow rate control of HTF, 

    PNG
    media_image1.png
    484
    562
    media_image1.png
    Greyscale

Annotated Figure 1

the method comprising one or more of the following steps in any combination (the following are alternative limitations, only one is required for the claim limitations to be met):
mixing and shifting flow of HTF, to and from blocks or zones, with respect to parallel and serial flow, and with respect to flow direction, according to temperature, charging and discharging of thermal energy (para [0036] the system can operate in parallel, series, or a mixture of both, for discharge and charging, para [0045] multiple thermal fronts are mixed to create a single thermal front);
mixing HTF from the outlet of two or more blocks or zones, fully or partially, by operating one or more of an inlet pipe flow control valve and a switch valve of the block or zone, whereby flow of HTF from different blocks or zones are mixed, fully, or partially, to maintain a fixed or maximum outlet temperature of HTF from the TES during discharging of thermal energy (para [0064]-[0070], control logic for controlling the thermal front on the upstream end by the system inlet 470 switches from thermal energy store to thermal energy store, or uses more than one energy store to achieve desired a desired temperature);
bypassing at least one block or zone from flow of HTF through the block or zone, fully or partially, by operating one or more of a flow control valve, a bypass valve, and a switch valve of the block or zone (para[0027] flow controllers alter gas flow path by diverting gas into bypass passageways so that one or more thermal stores are excluded during the thermal transfer.  Flow controllers are located at thermal store inlets and or outlets and comprise of two-way or three-way valves, Fig. 2e thermal storage vessel 401 is fully charged, so flow is switched so that the charged thermal storage vessel is bypassed);
wherein each block or zone can operate within a full temperature range of the TES, wherein the full temperature range is at least the temperature range between a maximum HTF discharge outlet temperature Tcomax and a minimum HTF discharge outlet temperature Tdo,min, by shifting which blocks or zones are fluidly coupled for through flow of HTF at maximum temperature difference for maximum heat transfer while mixing HTF for controlling outlet temperature of the HTF, by operating the valves to flow heat transfer fluid in serial and/or parallel, from higher temperature to lower temperature blocks or zones or side when charging and from lower to higher temperate blocks or zones or side when discharging (Fig. 2a-2i show the thermal stores operating within a thermal band seen in Fig. 3, which encompasses the maximum discharge and minimum discharge temperature, para [0064]-[0070], control logic for controlling the thermal front on the upstream end by the system inlet 470 switches from thermal energy store to thermal energy store, or uses more than one energy store to achieve desired a desired temperature);
providing an in-substance constant HTF discharging outlet temperature combined with a in substance constant HTF mass flow rate; 
providing an in-substance constant HTF charging outlet temperature combined with a in substance constant HTF mass flow rate; 
wherein blocks or zones are operatively arranged as a one-dimensional row of blocks or zones; and 
wherein each block or zone is coupled directly or through maximum one valve to the inlet charging manifold or the outlet charging manifold (These italicized limitations are non-required alternative limitations, as applicant states in claim 8 line 6-7, only one or more of the steps are required).
Regarding claim 12, Howes teaches wherein the flow direction of HTF during discharging is reversed compared to the flow direction of HTF during charging (para [0038], with respect to discharging, the flow reverses).
Regarding claim 19, Howes teaches  thermal energy storage ("TES") (para [001], “invention relates to a system for storing thermal energy”) comprising: at least two blocks or two zones (Fig. 1, thermal storage vessels 401, 402, 403, 404) operated with respect to charging and discharging of thermal energy by flowing a heat transfer fluid ("HTF") through the block or zone (Fig. 2a, para [0056], shows system charging with hot gas, Fig. 2h, para [0063], shows system starting to discharge); 
wherein the thermal energy storage comprises: 
blocks or zones operatively arranged as a one-dimensional row of blocks or zones (Fig. 1, thermal storage vessels 401, 402, 403, 404 are arranged in a one-dimensional row) with valves consisting of a flow control valve (vi1; va1,..ve1 ) in each block or zone inlet pipe or outlet pipe (Fig. 1, selective valves 451, 453, 455, gas inlet 461, 462, 463), further comprising an outlet pipe (Fig. 1, gas outlet 471) from the block or zone to the outlet charging manifold (Annotated Fig. 1, outlet charging manifold), for operating the blocks or zones fully or partially in a parallel flow mode (para [0069] – [0070] the thermal stores 401, 402, 403, 404 are connected in both series and parallel, and can be operated to run in series and parallel by selective distribution of heat transfer fluid by operation of selective valves); 


    PNG
    media_image1.png
    484
    562
    media_image1.png
    Greyscale

Annotated Figure 2
wherein each block or zone is coupled directly or through maximum one of the valves to the inlet charging manifold or the outlet charging manifold (Annotated Fig. 1, thermal storage vessel 401 is connected to the inlet charging pipe section through one valve, selective valve 451); 
wherein each block or zone can operate within a full temperature range of the TES, wherein the full temperature range is at least the temperature range between a maximum HTF discharge outlet temperature Tco,max and a minimum HTF discharge outlet temperature Tdo,min, by shifting which blocks or zones are fluidly coupled for through flow of HTF at maximum temperature difference for maximum heat transfer while mixing HTF for controlling outlet temperature of the HTF, by operating the valves to flow heat transfer fluid in parallel, from higher temperature to lower temperature blocks/zones or side when charging and from lower to higher temperate blocks/zones or side when discharging; and 11 4872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS 
while providing an in-substance constant HTF discharging outlet temperature combined with an in-substance constant HTF mass flow rate and providing an in-substance constant HTF charging outlet temperature combined with an in-substance constant HTF mass flow rate (The italicized claim language in regards to temperature range, and how the temperature and mass flow rate is controlled during charging and discharging are a statements of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Howe’s block or zones are individually capable of operating at a maximum and minimum discharge temperature, the maximum and minimum temperatures are set by user needs, and as the blocks do not differentiate in design, each would be able to operate at a user determined maximum and minimum discharge temperature.   The blocks are set up to be operated in serial and parallel, where each block can be controlled to provide the temperature required by end user.  Howe’s system has a control system that that selectively alters path of HTF which would allow it to discharge at a constant outlet temperature and constant flow rate.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations).
Regarding claim 20, Howes teaches wherein the flow control valves (vi1; va1…ve1) are two-way valves (para [0027] the valves may comprise of two-way valves).
Regarding claim 21, Howes teaches comprising solid thermal energy storage material (para [0057] the thermal media is solid).
Regarding claim 22, A thermal energy storage ("TES") (para [001], “invention relates to a system for storing thermal energy”) comprising: at least two blocks or two zones (Fig. 1, thermal storage vessels 401, 402, 403, 404) operated with respect to charging and discharging of thermal energy by flowing a heat transfer fluid ("HTF") through the block or zone (Fig. 2a, para [0056], shows system charging with hot gas, Fig. 2h, para [0063], shows system starting to discharge); 
wherein the at least two blocks or zones are operatively arranged as a one-dimensional row of blocks or zones (Fig. 1, thermal storage vessels 401, 402, 403, 404 are arranged in a one-dimensional row) with valves consisting of one bypass valve (vi2; va2,..ve2) (Annotated Fig. 1, selective valves 452, 454, 456, inlet charging pipe sections) arranged in an the inlet charging side pipe section between inlet pipe and serial flow return for the block or zone (Annotated Fig. 1, selective valve 452 is between gas inlet 461 and serial return line), for operating the blocks or zones fully or partially in a serial flow mode;
 wherein each block or zone is coupled directly or through maximum one of the valves to the inlet charging manifold or the outlet charging manifold (Annotated Fig. 1, thermal storage vessel 401 is connected to the inlet charging pipe section through one valve, selective valve 451); 
wherein each block or zone can operate within a full temperature range of the TES, wherein the full temperature range is at least the temperature range between a maximum HTF discharge outlet temperature Tco,max and a minimum HTF discharge outlet temperature Tao,min, by shifting which blocks or zones are fluidly coupled for through flow of HTF at maximum temperature difference for maximum heat transfer while mixing HTF for controlling outlet temperature of the HTF, by operating the valves to flow heat transfer fluid in serial, from higher temperature to lower temperature blocks/zones or side when charging and from lower to higher temperate blocks/zones or side when discharging; and 
while providing an in-substance constant HTF discharging outlet temperature combined with an in-substance constant HTF mass flow rate and providing an in-substance constant HTF charging outlet temperature combined with an in-substance constant HTF mass flow rate (The claim language in regards to temperature range, and how the temperature and mass flow rate is controlled during charging and discharging are a statements of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Howe’s block or zones are individually capable of operating at a maximum and minimum discharge temperature, the maximum and minimum temperatures are set by user needs, and as the blocks do not differentiate in design, each would be able to operate at a user determined maximum and minimum discharge temperature.   The blocks are set up to be operated in serial and parallel, where each block can be controlled to provide the temperature required by end user.  Howe’s system has a control system that that selectively alters path of HTF which would allow it to discharge at a constant outlet temperature and constant flow rate.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations).
Regarding claim 23, Howes teaches wherein the adjustable bypass valves (vi2; va2…ve2) are two-way valves (para [0027] the valves may comprise of two-way valves).
Regarding claim 24, Howes teaches comprising solid thermal energy storage material (para [0057] the thermal media is solid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US 20140008033, hereafter Howes) and in view of Wirz et al. (US 10859324, hereafter Wirz: previously cited).
Regarding claim 1, Howes teaches a thermal energy storage (para [001], “invention relates to a system for storing thermal energy”) comprising: at least two blocks or zones (Fig. 1, thermal storage vessels 401, 402, 403, 404) operated with respect to charging and discharging of thermal energy by flowing a heat transfer fluid through the block or zone (Fig. 2a, para [0056], shows system charging with hot gas, Fig. 2h, para [0063], shows system starting to discharge); 
wherein the at least two blocks or zones are operatively arranged as a one-dimensional row of blocks or zones (Fig. 1, thermal storage vessels 401, 402, 403, 404 are arranged in a one-dimensional row) with a flow control valve (vii; va,..vei ) arranged in an inlet pipe or an outlet pipe (Fig. 1, selective valves 451, 453, 455, gas inlet 461, 462, 463), for control of flow through the blocks or zones; a bypass valve (vi2; va2,..ve2) arranged in inlet charging side pipe sections (Annotated Fig. 1, selective valves 452, 454, 456, inlet charging pipe sections) between inlet pipe and serial flow return for the block or zone (Annotated Fig. 1, selective valve 452 is between gas inlet 461 and serial return line), for bypassing flow and serial flow control; an outlet charging side switch valve (vis; vas,..ves) (Fig. 1, selective valves 457, 458,459), for control of serial flow and parallel flow, for control of serial flow, parallel flow and combinations of serial and parallel flow with connected serial return line and outlet pipe for each switch valve (Annotated Fig. 1, serial return line, outlet pipe); and wherein each block or zone is coupled directly or through maximum one of the valves to the inlet charging manifold or the outlet charging manifold (Fig. 1, each thermal storage vessel has one inlet coupled with one valve);  44872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS 
wherein each block or zone can operate within a full temperature range of the TES, wherein the full temperature range is at least the temperature range between a maximum HTF discharge outlet temperature Tcomax and a minimum HTF discharge outlet temperature Tdo, min, by shifting which blocks or zones are fluidly coupled for through flow of HTF at maximum temperature difference for maximum heat transfer while mixing HTF for controlling outlet temperature of the HTF, by operating the valves to flow heat transfer fluid in serial and/or parallel, from higher temperature to lower temperature blocks/zones or side when charging and from lower to higher temperate blocks/zones or side when discharging, while providing an in-substance constant HTF discharging outlet temperature combined with an in- substance constant HTF mass flow rate and providing an in-substance constant HTF charging outlet temperature combined with an in-substance constant HTF mass flow rate (The italicized claim language in regards to temperature range, and how the temperature and mass flow rate is controlled during charging and discharging are a statements of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].  Howe’s block or zones are individually capable of operating at a maximum and minimum discharge temperature, the maximum and minimum temperatures are set by user needs, and as the blocks do not differentiate in design, each would be able to operate at a user determined maximum and minimum discharge temperature.   The blocks are set up to be operated in serial and parallel, where each block can be controlled to provide the temperature required by end user.  Howe’s system has a control system that that selectively alters path of HTF which would allow it to discharge at a constant outlet temperature and constant flow rate.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations).
Howes does not teach wherein outlet charging side switch valves are arranged in at least one of block or zone outlet pipes and outlets.
However, Wirz teaches wherein outlet charging side switch valves are arranged in at least one of the block or zone outlet pipes and outlets (Wirz Annotated Fig. 5, outlet charging side switch valve is arranged in the outlet pipe of the block).

    PNG
    media_image2.png
    619
    644
    media_image2.png
    Greyscale

Annotated Figure 5
Therefore, in view of Wirz, it would have been obvious to one of ordinary skill in the art to before the effective filing date to modify Howes’ outlet pipe by rearranging the switch valves (Fig. 2, switch valve 457) further upstream to wherein outlet charging side switch valves are arranged in at least one of the block or zone outlet pipes and outlets in order to control the flow of heat transfer fluid and  since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).  
Regarding claim 4, Howes as modified above teaches comprising at least one block or zone operated in a 24 hours cycle (The claim language in regards to time of operation is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations), comprising flow control valves (vi1, va1, ve1) (Howes Fig. 1, thermal storage vessel 401 is connected to selective valve 451, 453, 455), adjustable bypass valves (vi2, va2, ve2) (Howes Fig. 1, selective valve 452) and switch valves (vis, vas, ves) arranged in the outlet pipe (Annotated Fig. 1, selective valve 457 is arranged in the outlet pipe), and a serial flow return pipe arranged from the switch valve to the inlet charging side of a next in serial flow block or zone flow return line (Annotated Fig. 1, serial return line is arranged from the selective valve 457, to the inlet charging pipe section), for control of serial flow, parallel flow and combinations of serial and parallel flow with connected serial return line and outlet pipe for each switch valve (Annotated Fig. 1, an outlet pipe is connected to valve 457), at least one block or zone operated in a weekly cycle (The claim language in regards to time of operation is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations), comprising one or both of flow control valves (vii, va1, ve1) (Howes Fig. 1, thermal storage vessel is connected to  selective valve 453) and adjustable bypass valves (vi2, va2, ve2) with connected serial return line (Annotated Fig. 1, selective valve 454 is connected to serial return line), and one block or zone operated as a thermal energy long term or seasonal reserve (The claim language in regards to time of operation is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations), comprising either flow control valves (vii, va1, ve1), or bypass valves (vi2, va2, ve2) combined with connected serial return line (Annotated Fig. 1, thermal storage vessel 403 is connected to  selective valve 456 and is connected to a serial return line) 
Regarding claim 7, Howes as modified above teaches comprising at least two blocks or two zones operated with respect to charging and discharging of thermal energy by flowing the heat transfer fluid through the blocks or zones (Howes Fig. 2a-2i, para [0056]-[0063] show different stages of charging and discharging the blocks), wherein: at least one block or zone (Annotated Fig. 2c, block unit), comprising flow control valves (vi1, va1, ve1) (Annotated Fig. 2c, adjustable flow valve) or adjustable bypass valves (vi2, va2, ve2) (Annotated Fig. 2c, adjustable bypass valve) freely operable between a fully closed position and a fully open position and position in between, is operated in a shorter term cycle; and at least one block or zone, comprising at least one of flow control valves (vi1, va1, ve1) (Howes Fig. 1, selective valve 456) and bypass valves (vi2, va2, ve2) with connected serial return line (Annotated Fig. 1, selective valve 456 is connected to a serial return line), is operated in a longer term cycle.

    PNG
    media_image3.png
    371
    499
    media_image3.png
    Greyscale

Annotated Figure 2c
Regarding claim 17, Howes as modified above teaches wherein the flow control valves (vi1; va1,..ve1 ) are two-way valves (Howes para [0027] the valves may comprise of two-way valves), the adjustable bypass valves (vi2; va2,..ve2) are two-way valves (Howes para [0027] the valves may comprise of three-way valves) and the switch valves (vis; vas,..ves) are three-way valves (Howes para [0027] the valves may comprise of three-way valves).
Regarding claim 18, Howes as modified above teaches comprising solid thermal energy storage material (Howes para [0057] the thermal media is solid).
Regarding claim 10, Howes teaches wherein flow of HTF from different blocks or zones are mixed, fully or partially, to maintain a fixed or minimum outlet temperature of HTF (para [0064]-[0070], control logic for controlling the thermal front on the upstream end by the system inlet 470 switches from thermal energy store to thermal energy store, or uses more than one energy store to achieve desired a desired temperature).
Howes, does not teach wherein the temperature is fixed or minimum outlet temperature of HTF from TES is maintained during charging of thermal energy.
However Wirz teaches wherein temperature is fixed or minimum outlet temperature of HTF from TES is maintained during charging of thermal energy (Wirz pg. 8 line 20-24, pg. 4 line 20-24, flow may be constant or variable during discharge or charging cycles the processing system handles the flow of HTF to meet desired outlet temperature).
Therefore, in view of Wirz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the thermal energy storage system of Howes to have a fixed or minimum outlet temperature during charging of the thermal energy system in order to provide predictable thermal energy loads to the end user of the system.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the thermal energy storage system of Howes to have a fixed or minimum outlet temperature during charging of the thermal energy system since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  In this instance, the predictable result is a predictable thermal energy load is achieved by the end user by having a fixed outlet temperature during charging.
Regarding claim 11, Howes teaches wherein blocks or zones at a discharging inlet side of the TES is discharged to a discharging temperature (Fig. 2i, the thermal storage vessels are discharged to a discharging temperature), downstream blocks or zones are then successively coupled inline for HTF flow for discharging to the discharging temperature until the whole TES or a part thereof is discharged or a minimum HTF discharging outlet temperature is reached (Fig. 2h-2i, the thermal storage vessels are coupled in line and discharging begins in Fig. 2h, Fig. 2i discharging continues downstream as thermal storage vessels are discharged).
Howes does not explicitly teach that blocks or zones are discharged to a discharging temperature that is below a minimum discharging HTF outlet temperature from the TES.
However Wirz teaches that blocks or zones are discharged to a discharging temperature that is below a minimum discharging HTF outlet temperature from the TES (pg. 15 line 3-5, “TES subsystems 210 that will be controlled to remain below a particular temperature may be designed accordingly, even though other TES systems may see higher temperatures”, pg. 16 line 10-12 the use of different media within different TES subsystems would allow for a TES subsystem to have lower temperatures than outlet temperature). 
Therefore in view of Wirz, it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the blocks or zones of Howes  to allow for the discharging temperature from the blocks that is below a minimum discharging HTF outlet temperature from the TES so that individual tanks within an array can be optimized for particular ranges to reduce capital, operating, and maintenance costs  (pg. 16 line 10). 
Regarding claim 13, Howes teaches wherein one or more of the following valves is operated, based on temperature control : flow control two-way valves (vi1, va1, ve1) for control of parallel mass flow rate (Fig. 1, selective valve 451, para [0062] switching in an out of thermal storage vessels may be controlled separately and is decided based on the thermal front); bypass two-way valves (vi2, va2, ve2) arranged in an inlet charging side pipe section between inlet pipe and serial flow return for the block or zone, for bypassing mass flow and serial mass flow control (Fig. 1, selective valve 452, para [0043] flow controllers are connected to bypass passageways, flow is altered in response to thermal transfer, para [0027] flow controllers may be two-way valves) ; outlet charging side three-way switch valves (vis, vas, ves) arranged in an outlet pipe from a block or zone for control of serial mass flow and parallel mass flow (Fig. 1, selective valve 457, para [0062] switching in an out of thermal storage vessels may be controlled separately and is decided based on the thermal front, para [0072] flows may be serial and or parallel, para [0027] valves may be three-way valves), wherein the TES comprises one or both of the pipes: an outlet pipe from a block or zone (Fig. 1, gas outlet 471) to the outlet charging manifold (Annotated Fig. 1, outlet charging manifold), a serial flow return pipe arranged from a switch valve to the inlet charging side of a next in serial flow block or zone (Annotated Fig. 2, serial return line is attached to selective valve 457 and returns to the inlet charging side of a next in the serial flow block). 
Howes does not teach wherein outlet charging side switch valves are arranged in at least one of block or zone outlet pipes and outlets.
However, Wirz teaches wherein outlet charging side switch valves are arranged in at least one of the block or zone outlet pipes and outlets (Wirz Annotated Fig. 5, outlet charging side switch valve is arranged in the outlet pipe of the block).
Therefore, in view of Wirz, it would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the location of Howes’ valve (Fig. 2, selective valve 457) further upstream to the outlet pipe of the block or zone so that the flow of heat transfer fluid can be managed and since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).  
Regarding claim 14, Howes teaches wherein the flow of HTF from blocks or zones are controlled by shifting the flow of HTF from blocks or zones according to temperature (para [0036] the system can operate in parallel, series, or a mixture of both, for discharge and charging, para [0045] multiple thermal fronts are mixed to create a single thermal front), over time during operation (operation of thermal energy storage system happens over a set amount of time), to where temperature difference between the HTF and the blocks or zones are largest while at the same time delivering HTF out from the TES during charging and discharging, by shifting block or zones in line for flow (para [0070], the temperature difference between HTF and block or zone would be greatest while charging an empty block and flow can be shifted to where discharging and charging can be achieved simultaneously by utilizing different pathways); 
Howes does not teach wherein the flow of HTF from the TES is at an in-substance constant temperature during charging and an in-substance constant temperature during discharging, by shifting blocks or zones in line for flow, operating one zone at a 24 hours cycle, one zone at a weekly cycle, and one zone as a thermal energy long term or seasonal reserve, the number of blocks in each zone is shifted according to demand.
However, Wirz teaches delivering HTF out from the TES at an in substance constant temperature during charging (pg. 14 line 9-11 “the plurality of subsystems 210,210’ and multidirectional valves 215 and temperature sensors allow for flexible control of HTF flow throughout the system”) and an in substance constant temperature during discharging (pg. 14 line 9-11, “the plurality of subsystems 210,210’ and multidirectional valves 215 and temperature sensors allow for flexible control of HTF flow throughout the system”), by shifting blocks or zones in line for flow (pg. 9 line 25-28, during discharge, heat transfer fluid can be directed through relatively cool TES modules to achieve a specific outlet temperature), operating one zone at a 24 hours cycle, one zone at a weekly cycle, and one zone as a thermal energy long term or seasonal reserve, the number of blocks in each zone is shifted according to demand (pg. 4 line 20-24, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”, the blocks can be operated on different time intervals based on the needs of the user).
Therefore, in view of Wirz’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal energy storage system of Howes to where HTF out from the TES is delivered at an in-substance constant temperature during charging and discharging, and operating over an extended period of time in order to provide predictable thermal loads over a desired period of time that meets the requirements of the end user of the system and since applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 

Claim(s) 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US 20140008033, hereafter Howes) and in view of Bergan et al. (US 20160320145, hereafter Bergan: previously cited) and in further view of Wirz et al. (US 10859324, hereafter Wirz: previously cited).
	Regarding claim 5, Howes teaches wherein the TES is a solid state thermal energy storage in which heat is transferred to and from solid state heat storage elements (para [0057] thermal media 431 is solid) during charging and discharging by way of a heat transfer fluid (para [0056], gas is the heat transfer fluid) into the heat storage elements, the thermal energy storage is divided into two or more block units for which the HTF can run from an inlet manifold system on one flow side of the blocks and through the different block units to an outlet manifold system on the other flow side (Annotated Fig. 2c, the block units are set up so that heat transfer fluid can flow through the inlet of one block unit and through a different block units outlet to an outlet manifold system) while the fluid transfers heat to all heat storage elements within the block during thermal energy charging, and absorbs heat from all heat storage elements within the block during thermal energy discharging, and for at least two blocks the following is provided: 
a. an adjustable flow valve that controls the HTF mass flow rate from a manifold into the block during charging and discharging (Annotated Fig. 2c, adjustable flow valve controls flow from manifold into the block unit); 
b. an adjustable bypass valve that controls the HTF mass flow rate bypassing the block during charging and discharging (Annotated Fig. 2c, adjustable bypass valve allows for bypassing a block unit); 
c. an adjustable switch valve that controls the ratio of HTF mass flow rate through the block directly connected with the outlet manifold to the HTF mass flow rate being diverted to the next in serial flow block inlet side (Annotated Fig. 2c, adjustable switch valve connected to the outlet manifold);
 by which the at least two blocks can be controlled dynamically such that a desired number of blocks will be engaged in a parallel or in a serial flow pattern, or a combination of these, and through adjustment of the valves the charging and discharging of blocks can be shifted and mixed in time such that the combined, outflowing heat transfer fluid can be kept at a stable level and within maximum and minimum temperature bounds, between a maximum HTF discharge outlet temperature Tco,max and a minimum HTF discharge outlet temperature Tdo,min determined by a heat source (Fig. 1, heat exchanger 485), while major parts of the storage can be charged and discharged beyond the temperature bounds and thereby increase the overall energy storage capacity significantly.
Howe fails to teach heat transfer fluid that runs through heat exchanger pipes cast into the heat storage elements or around the heat storage elements.
However, Bergan teaches heat transfer fluid that runs through heat exchanger pipes cast into the heat storage elements (Fig. 4, heat exchangers 2 are cast into concrete 3) or around the heat storage elements.
Therefore, in view of Bergan, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howes with a heat transfer fluid that runs through heat transfer pipes cast into heat storage elements or around the heat storage elements so that fluids under pressure or fluids with chemical compositions that can be damaging to the heat storage elements can be used without damaging the heat storage elements for heat transfer means (para [0044]).
Howe as modified above fails to teach a heat sink.
However, Wirz teaches a heat sink (Fig. 5, users 72).
Therefore, in view of Wirz, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howes as modified above with a heat sink as an end user is necessary to dissipate the thermal energy stored in the thermal energy storage system and since it has been shown that combining prior art elements yield predictable results as obvious whereby one having ordinary skill in the art would understand that a suitable component of a thermal energy storage system would have  an end user that acts as a heat sink as it has been to be old and well known in the art.
Regarding claim 6, Howe as modified above teaches inlet charging manifolds (Annotated Fig. 2c, inlet manifold system), outlet charging manifolds (Annotated Fig. 2c, outlet manifold system)and further piping and valves, one side of each stack or group of blocks (Annotated Fig. 2c, adjustable flow valve is located on the inlet side of block unit, outlet side switch valve is located on the outlet side of block unit). 
Howe as modified above does not teach, wherein each block comprises a number of thermal storage elements, a number of such elements have been arranged in parallel as one block (Fig. 2, TES module 110), several blocks have been arranged as stacks or groups of blocks (Fig. 2, TES system 100), and thermal insulation below, on top and around the TES (Fig. 2, insulating blanket 102).
However, Wirz teaches wherein each block comprises a number of thermal storage elements (Fig. 2, TES system 100,  composed of TES modules 110), a number of such elements have been arranged in parallel as one block (Fig. 2, TES module 110), several blocks have been arranged as stacks or groups of blocks (Fig. 2, TES system 100), and thermal insulation below, on top and around the TES (Fig. 2, insulating blanket 102).
Therefore it would have been obvious to one of ordinary before the effective filing date of the invention to modify Howes as modified above to where each block comprises a number of thermal storage elements, wherein a number of such elements have been arranged in parallel as one block, several blocks have been arranged as stacks or groups of blocks, so that a desired outlet temperature and flow rate at the outlet port during discharge cycles can be achieved (col 6 line 12-16) and thermal insulation below, on top and around the TES (Fig. 2, insulating blanket 102) so that additional resistance to heat flow to the environment can be achieved, thus lowering operating costs.
Howes as modified above does not teach wherein each of which thermal storage element comprises a steel casing  being a combined casting form, reinforcement 64872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS and HTF fluid leakage retaining barrier, a solid thermal storage medium in the form of concrete that has been cast and hardened into the steel casing, and at least one pipe heat exchanger in the form of a pipe length interval cast into the concrete,  inlet and outlet of the at least one pipe heat exchanger extends out from one end of the steel casing.
However, Bergan teaches wherein each block comprises a number of thermal storage elements, each of which thermal storage element comprises a steel casing  being a combined casting form, reinforcement 64872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS and HTF fluid leakage retaining barrier (para [0011]-[0014] the outer shell is carbon steel or stainless steel, is a combined casting form, provides reinforcement, shells inherently provide leakage retaining barrier), a solid thermal storage medium in the form of concrete that has been cast and hardened into the steel casing (para [0011] concrete has been cast and hardened in the outer shell), and at least one pipe heat exchanger in the form of a pipe length interval cast into the concrete (Fig. 1,  pipe heat exchanger 2 has been cast into the thermal storage medium 3 which is concrete) inlet and outlet of the at least one pipe heat exchanger extends out from one end of the steel casing (Annotated Fig. 1, the inlet/outlet ends of the pipe heat exchanger extends from the outer shell 4).
Therefore, in view of Bergan, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howes as modified above wherein each of the thermal storage elements comprise a steel casing being a combined casting form so that reinforcement can be provided to the thermal storage elements in addition to serving as a fluid leakage retaining barrier. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal storage medium of Howes with concrete  that has been cast and hardened into the steel casing, so that cost can be reduced, and easily transportable thermal storage elements can be mass produced (para [0030]).  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the thermal storage element of Howes with at least one pipe heat exchanger in the form of a pipe length interval that has been cast into concrete, with an inlet and outlet of the pipe heat exchanger extending out from the ends of the steel casing so that leakage points and the use of connection parts can be reduced (para [0020]).
Regarding claim 15, Howes teaches wherein each block comprises a number of thermal energy storage elements (Fig. 1, thermal stores 401, 402, 403, 404), whereby the TES is operated locally from only one side of the TES and/or remotely controlled (para [0040] the thermal energy storage system is controlled by a control system, para [0065]-[0067] using control logic to control selective valves to switch between thermal energy storage vessels).
Howes does not teach wherein a number of such elements have been arranged in parallel as one block, several blocks have been arranged as stacks or groups of blocks, preferably with inlet charging manifolds, outlet charging manifolds and further piping and valves on one side of each stack or group of blocks, preferably the whole TES, with thermal insulation below, on top and 25around said TES.
However, Wirz teaches wherein each block comprises a number of thermal storage elements (Fig. 2, TES system 100,  composed of TES modules 110), a number of such elements have been arranged in parallel as one block (Fig. 2, TES module 110), several blocks have been arranged as stacks or groups of blocks (Fig. 2, TES system 100), and thermal insulation below, on top and around the TES (Fig. 2, insulating blanket 102).
Therefore it would have been obvious to one of ordinary before the effective filing date of the invention to modify the thermal energy storage of Howes as modified above wherein each block comprises a number of thermal storage elements, wherein a number of such elements have been arranged in parallel as one block, several blocks have been arranged as stacks or groups of blocks, so that a desired outlet temperature and flow rate at the outlet port during discharge cycles can be achieved (col 6 line 12-16), and further modified with thermal insulation below, on top and around the TES so that additional resistance to heat flow to the environment can be achieved, thus lowering operating costs.
Howes as modified above does not teach wherein each of which thermal storage element comprises a steel casing  being a combined casting form, reinforcement 64872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS and HTF fluid leakage retaining barrier, a solid thermal storage medium in the form of concrete that has been cast and hardened into the steel casing, and at least one pipe heat exchanger in the form of a pipe length interval cast into the concrete,  inlet and outlet of the at least one pipe heat exchanger extends out from one end of the steel casing.
However, Bergan teaches wherein each block comprises a number of thermal storage elements, each of which thermal storage element comprises a steel casing  being a combined casting form, reinforcement 64872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS and HTF fluid leakage retaining barrier (para [0011]-[0014] the outer shell is carbon steel or stainless steel, is a combined casting form, provides reinforcement, shells inherently provide leakage retaining barrier), a solid thermal storage medium in the form of concrete that has been cast and hardened into the steel casing (para [0011] concrete has been cast and hardened in the outer shell), and at least one pipe heat exchanger in the form of a pipe length interval cast into the concrete (Fig. 1,  pipe heat exchanger 2 has been cast into the thermal storage medium 3 which is concrete) inlet and outlet of the at least one pipe heat exchanger extends out from one end of the steel casing (Annotated Fig. 1, the inlet/outlet ends of the pipe heat exchanger extends from the outer shell 4).
Therefore, in view of Bergan, it would have been obvious to one of ordinary skill in the art to modify the thermal energy storage of Howes as modified above wherein each of which thermal storage element comprises a steel casing  being a combined casting form which provides reinforcement 64872-3466-9070, v. 1Application No.: 16/769,556Docket No.: RR47055.P337WOUS and a HTF fluid leakage retaining barrier, modifying the solid thermal storage medium to concrete that has been cast and hardened into the steel casing, so that cost can be reduced, and easily transportable thermal storage elements can be mass produced (para [0030]) and at least one pipe heat exchanger in the form of a pipe length interval cast into the concrete,  inlet and outlet of the at least one pipe heat exchanger extends out from one end of the steel casing, so that leakage points, and the use of connection parts can be reduced (para [0020]).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US 20140008033, hereafter Howes) and in view of Bauer et al. (Thermal energy storage materials and systems, hereafter Bauer).
Regarding claim 9, Howes teaches downstream blocks or zones are then successively coupled inline for HTF flow for charging to the charging temperature until the who TES or part of thereof is charged or a maximum HTF charging outlet temperature is reached (Fig. 2a-2i, show downstream thermal storage vessels successively coupled inline for HTF charging to the desired charging temperature for multiple thermal storage vessels).
Howes does not teach wherein blocks or zones at a charging inlet side of the TES is charged to a temperature that is above the maximum charging HTF outlet temperature from the TES.
However, Bauer teaches wherein indirect storage systems maximum temperature of the working fluid is lower during discharge than during charging process (page 11, 2nd paragraph). 
Therefore, in view of Bauer, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal energy storage of Howes to where the charging inlet side of the TES is charged to a temperature that is above the maximum charging HTF outlet temperature from the TES in order to allow for the mixing of multiple thermal energy storage units in order to meet the thermal energy requirements of the end user instead of relying on a singular thermal energy storage unit to hold at the required temperature that would provide the thermal energy requirements of the end user. Also, since applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 

Response to Arguments
Applicant’s arguments, see page 15, filed 03/07/2022, with respect to 112(b) rejections for claims 3,4,6-9, and 15, have been fully considered and are persuasive in view of amendments.  The 112(b) rejections have been withdrawn. 
Applicant's arguments, see page 15,  filed 03/07/2022 have been fully considered but they are not persuasive. All 112(b) rejections in regards to claim 1 and 5 have not been addressed.
Applicant’s arguments, see page 15 para [6] – page 19 para [7], with respect to claims 1-15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763